Citation Nr: 0410861	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to February 4, 1999 for a 
grant of service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to June 1970.  He 
also had several periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran appealed, and in October 2002, the Board 
denied the claim.  

Following the Board's October 2002 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims (Court).  
In November 2003, while his case was pending at the Court, the 
VA's Office of General Counsel and appellant's counsel filed a 
Joint Motion requesting that the Court vacate the Board's decision 
and remand the appellant's claim for readjudication.  That same 
month, the Court issued an Order vacating the October 2002 Board 
decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

A review of the record shows that a remand is required because VA 
must address its duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to include VA's duty to notify claimants of the 
information necessary to substantiate their claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
case, it does not appear that the veteran has ever been provided 
with a letter notifying him of the provisions of the VCAA as it 
pertains to the issue on appeal.  See Huston v. Principi, 17 Vet. 
App. 195 (2003) (applying the VCAA to claims for earlier effective 
dates).  This notice must be provided by the RO.  See Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (invalidating the regulation which empowered the 
Board to issue written notification of the VCAA).  Furthermore, 
the appellant has not waived his right to receive such notice.  
See Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam).  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO must review the claims files and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2003).  The RO should also ensure 
compliance with VA's obligations under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

2.  The RO should obtain a medical opinion concerning the question 
of when the service-connected PTSD was first manifest.  

3.  The RO should readjudicate the issue on appeal.  If the 
determination remains unfavorable to the appellant, a supplemental 
statement of the case should be issued and the appropriate period 
for response provided.  The appeal should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





